DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This communication is responsive to amended application filed on 12/14/2021.
Claims 1-11, and 18-20 are canceled.
Claims 12-17 are presented for examination.
All the objections and rejections have been withdrawn because claims 1-11 and 18-20 have been canceled.
Allowable Subject Matter
Claims 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Cinader et al (US Publication No. 2011/0004331 A1) teaches scan patient’s teeth with appliances near or at conclusion of orthodontic treatment, obtain virtual dentition model of teeth in final positions with appliances omitted, produce physical model of dentition, fabricate retainer using physical model.
Liu et al (US Publication No. 2008/03`8179 A1) teaches receive 2D or 3D digital scan of subject’s teeth, obtain existing digital dental arch model, compare scan of subject’s teeth to digital dental arch model to determine positional and angular offset for each tooth, use offset information to correct arrangement of teeth in digital dental arch model, check accuracy of new arrangement, and use fiduciary marks from arrangement of teeth in digital dental arch model to create new base plate

 “superimposing a second representation of all or a portion of the current dental appliance on the current dental appliance associated with the first representation; determining a superimposed portion of the first representation based on the superimposing; and creating the new digital dental model by removing the superimposed portion of the first representation” as recited in claim 12, 
“superimposing, by the computer processors, each of segmented digital teeth on corresponding digital teeth associated with the current digital dental model; determining, by the computer processors, a non-superimposed portion of the current digital dental model based on the superimposing; and creating, by the computer processors, the new digital dental model by removing the non-superimposed portion of the current digital dental model or based on a superimposed portion without the non-superimposed portion” as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        12/21/2021